Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant failed to demonstrate a compelling reason for selling his sign-making business. Claimant sold his business contending that he was unable *678to pay overdue franchise royalties. It is significant that claimant continued to draw an income plus benefits despite alleged company losses. The record also disclosed that the company’s sales had. increased over the years and there were $5,000 in accounts receivable. Under these circumstances, we find no reason to disturb the Board’s finding that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause (see, Matter of Pitic [Commissioner of Labor], 249 AD2d 671; Matter of Williams [Sweeney], 245 AD2d 947, 948).
Cardona, P. J., Mikoll, White, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.